ON REHEARING
BOWEN, Judge.
Although these facts have been adequately covered, the opinion of this court is extended to include the following testimony at the request of the appellant.
“THE COURT: Mr. Davis was appointed by and at the expense of the State of Alabama. Sit him down Mr. Kelly.
“DEPUTY KELLY: Sit down.
“MR. FISHER: I want another lawyer.
*8“THE'COURT: Let me say this too. I will not tolerate any disruption in this Courtroom.
“MR. FISHER: This man is not representing me.
“THE COURT: This man is representing you. I will not tolerate any disruptions or interruptions in Court and as long as you behave yourself you may stay in this Courtroom. But if you don’t behave yourself I will cause you to be restrained or removed until such time as I’m satisfied that you will.
“MR. FISHER: I don’t want this lawyer.
“THE COURT: You were appointed a lawyer by the State and he will remain on this case. This Court will not remove him and I don’t want to hear any more about it.
“MR. FISHER: I’m asking time for my people to git me a lawyer.
“THE COURT: I don’t want to hear any more about it. Now are you going to be quiet and behave yourself?
“MR. FISHER: I have no lawyer. I have no lawyer.
“THE COURT: Answer the question that I asked you. Are you going to behave yourself?
“MR. FISHER: If the Court give me time to get a lawyer. I have no lawyer.
“THE COURT: Mr. Davis, you will represent this man according to the orders of this Court. Ladies and gentlemen of the jury, and I talk to the first three panels, one, two and three. First I’d like to speak to you. Those of you who are selected to try this case must do so solely on the evidence which will be presented to you and on nothing else. The remarks made by the Defendant and the remarks made by this Court a few moments ago when I started these proceedings are to be completely and entirely disregarded by you. Because those of you who try this case must do so without any prejudice, must do so solely on the evidence which has been presented to you, or which will be presented to you, the twelve of you. The statements and proceedings which were initiated by the Defendant a moment ago are not a part of the evidence in this case. The name of the game is a fair trial based solely on the evidence. Now is there any member of the three panels whom I am questioning feel that they could not give this Defendant a fair trial based solely on the evidence in view of the proceedings which have just occurred? If so, please stand.
“MR. FISHER: I don’t want this lawyer. He ain’t trying to get me a fair trial.
“THE COURT: Don’t interrupt me anymore please.
“MR. FISHER: I’m trying to get a fair trial.
“THE COURT: If you interrupt me again I’m going to have you taken out of the Courtroom. Do you understand me?
“MR. FISHER: This lawyer is not representing me properly.”
OPINION EXTENDED.
APPLICATION OVERRULED.
All the Judges concur.